                                                                         gfSTES DIS7g7r»
                                                                         ^TlLED—'

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                             OEWFNGUTg
                                                                              district

JOSEPH JACKSON,
                                                       DECISION AND ORDER
                        Plaintiff,
              V.                                      6:I8-CV-06238EAW


TRYON PARK APARTMENTS,INC. and
ROCHESTER MANAGEMENT INC.,

                        Defendants.




                                      INTRODUCTION


       Plaintiff Joseph Jackson("Plaintiff)brings this action pursuant to the Fair Housing

Act("FHA"), Title VIII of the Civil Rights Act of 1968, as amended, 42 U.S.C. §§ 3601

et seq., and New York Executive Law ("N.Y. Exec. Law") § 296(5), against defendants

Tryon Park Apartments Inc.("Tryon Park") and Rochester Management Inc.("Rochester

Management") (collectively "Defendants"). Specifically, Plaintiff claims that he was

discriminated against on the basis of race and color when Defendants denied his rental

application, and that Defendants' policy and practice of automatically excluding a person

with a felony conviction from renting an apartment had a racially disparate impact on

Plaintiff. (Dkt. 6 at     2-3).

       Presently before the Court is Defendants' motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6). (Dkt. 8). For the following reasons. Defendants' motion

is denied.




                                          - I -
                                    BACKGROUND


       The following facts are taken from the Amended Complaint and supporting

documents. As required on a motion to dismiss, the Court treats Plaintiffs factual

allegations as true.

I.     Agency Recognition of Disparate Impact Claims Under the FHA


       The United States Department of Housing and Urban Development ("HUD")

promulgated a regulation on March 18, 2013, establishing liability under the FHA for

disparate impact claims based on "race, color, religion, sex, handicap, familial status, or

national origin." 24 C.F.R. § 100.500. On June 25,2015,the United States Supreme Court

issued a decision upholding this regulation in Texas Department of Housing and

Community Affairs v. Inclusive Communities Project, Inc., 135 S. Ct. 2507(2015), holding

"that disparate-impact claims are cognizable under the Fair Housing Act." Id. at 2525. On

April 4, 2016, HUD issued a document titled "Office of General Counsel Guidance on

Application ofFair Housing Act Standards to the Use of Criminal Records by Providers of

Housing and Real Estate-Related Transactions"(the "HUD Guidance Document"). (Dkt.

8-2 at 5). The HUD Guidance Document "addresses how the discriminatory effects and

disparate treatment methods of proof apply in Fair Housing Act cases in which a housing

provider justifies an adverse housing action—such as a refusal to rent or renew a lease—

based on an individual's criminal history." {Id.).

       After HUD's guidance document was issued, on April 20, 2016, the director ofthe

Office of Housing Management for the New York State Division of Homes and

Community Renewal ("DHCR") issued an opinion letter titled "Office of Housing

                                           -2-
Management Memorandum #2016-B-04"(the "April 20 DHCR Opinion Letter"). {Id. at

16). The DHCR Opinion Letter discusses how "some housing companies, by creating a

rule that ex-offenders are not under any circumstances eligible for admission, are in effect

not undertaking the kind ofindividualized screening contemplated by DHCR regulations."

{Id.). It further instructs housing companies that screen residents with criminal convictions

to "make an individualized assessment of each applicant" and states "[t]he housing

company may not reject an applicant based solely on the fact that a household member has

such a [conviction]." {Id. at 16-17). On August 8, 2016, the director of DHCR issued a

follow-up opinion letter titled "Office of Housing Management Memorandum #2016-B-

05"(the "August 8 DHCR Opinion Letter"). {Id. at 19). The August 8 DHCR Opinion

Letter states that "effective April 20, 2016, New York State's rules regarding tenant

selection policies for people with criminal histories were modified," and refers those

looking for the new DHCR "rules" to the April 20 DHCR Opinion Letter. {Id.). An

Acknowledgement of Compliance was attached to the August 8 DHCR Opinion Letter,

which asked staff members who engage in the tenant selection process for state-funded

housing to confirm that they "understand [their] obligations pursuant to[DHCR]'s re-entry

policy and procedures." {Id. at 20). The staff members were instructed to return the

Acknowledgement of Compliance by September 7, 2016. {Id.).

11.    Housing Application


       Plaintiff is an "adult black male" who has a felony conviction. (Dkt. 6 at ^ 9). On

or about March 24, 2016, Plaintiff submitted a rental application to Tryon Estates, which

is owned by Tryon Park and managed by Rochester Management. {Id. at              12-13, 20).

                                            -3 -
At the time Plaintiff submitted his application, he met the income eligibility requirement

for the unit he applied for, had no prior evictions, and did not have a bad credit history.

{Id. at ^ 21). Plaintiff contacted an individual at Rochester Management on March 27,

2016,to follow up on his rental application. {Id. at^ 23). That individual informed Plaintiff

that his application had been denied. {Id.).

       On or about April 1, 2016, Plaintiff received a letter dated March 31, 2016, from

Irene S. Schueler,the Manager of Operations ofRochester Management. {Id. at^ 24). The

letter explained that the tenant selection committee had not approved Plaintiffs application

"due to a felony" on Plaintiffs criminal record, and that Plaintiff could contact the office

receptionist with questions or make an appointment for a personal interview. {Id. at ^ 25).

Plaintiff called Defendants' office that day and requested an appeal of the denial of his

application. {Id. at ^ 26). During the conversation. Plaintiff was told that the matter would

be looked into and that he would receive a return call. {Id.). Plaintiff again called

Defendants' office on April 4, 2016, to request an appeal; however. Plaintiff was never

granted an appeal and was informed that no one would meet with him regarding the denial

of his application. {Id. at ^ 27).

       Plaintiff filed the instant lawsuit on March 22, 2018 (Dkt. 1), amending his

Complaint on June 4, 2018 (Dkt. 6). Defendants filed their motion to dismiss and

supporting documents on June 28, 2018. (Dkt. 8). Plaintiff filed his opposition to the

motion to dismiss on July 19,2018(Dkt. 12;Dkt. 13), and Defendants submitted their reply

on July 26, 2018 (Dkt. 14). Oral argument was heard before the undersigned on January

11,2019. (Dkt. 16).
                                      DISCUSSION


I.     Legal Standard


      "In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint." DiFolco v. MSNBC Cable LLC,622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by "accepting all factual allegations as true and drawing all

reasonable inferences in favor ofthe plaintiff." Trs. of Upstate N.Y. Eng'rs Pension Fund

V. Ivy Asset Mgmt., 843 F.3d 561, 566(2d Cir. 2016), cert, denied, 137 S. Ct. 2279(2017).

To withstand dismissal, a complaint must set forth "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Turkmen v. Ashcroft, 589 F.3d 542,546(2d Cir. 2009){({woimgAshcroftv. Iqbal, 556 U.S.

662,678 (2009)).

      "While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do." Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). "To state a plausible claim, the complaint's '[f]actual

allegations must be enough to raise a right to relief above the speculative level.'" Nielsen



                                            -5-
V. AECOMTech. Corp., 762 F.3d 214, 218(2d Cir. 2014)(quoting Twombly, 550 U.S. at

555).

II.     FHA Claim


        Defendants argue that they did not violate the FHA because the HUD Guidance

Document was not issued until April 4,2016,and therefore the law changed after the denial

of Plaintiffs rental application. (Dkt. 14 at 7-8). The Court finds Defendants' argument

unpersuasive.

        Section 804(a) of the FHA makes it unlawful "[t]o refuse to sell or rent... or

otherwise make unavailable or deny, a dwelling to any person because of race, color,...

or national origin." 42 U.S.C. § 3604(a). "[D]isparate-impact claims are cognizable under

the Fair Housing Act...." Inclusive Communities Project, 135 S. Ct. at 2525; 24 C.F.R.

§ 100.500("Liability may be established under the Fair Housing Act based on a practice's

discriminatory effect... even if the practice was not motivated by a discriminatory

intent."); see Anderson Group, LLC v. City ofSaratoga Springs, 805 F.3d 34, 49(2d Cir.

2015)("[W]e recognize[] that an FHA violation could be established through a showing

that a facially neutral rule or policy had a discriminatory effect on a protected class."). To

establish a prima facie case of disparate impact, the plaintiff must allege "(1) the

occurrence of certain outwardly neutral practices, and (2) a significantly adverse or

disproportionate impact on persons of a particular type produced by the defendant's

facially neutral acts or practices." Mhany Management,Inc. v. County ofNassau,819F.3d

581,617(2d Cir. 2016)(quotation omitted). "[A] disparate-impact claim that relies on a



                                            -6-
statistical disparity must fail ifthe plaintiff cannot point to a defendant's policy or policies

causing that disparity." Inclusive Communities Project, 135 S. Ct. at 2523.

       Plaintiffs Amended Complaint sufficiently alleges a disparate impact claim under

the FHA. Plaintiff alleges that Defendants have an outwardly neutral practice, i.e.,

"automatically exclud[ing] a person with a felony conviction from living and renting at

[Defendants'] apartment complex." (Dkt.6 at ^ 3). Plaintiff also alleges that "the policies

and practices [of Defendants] have a disparate impact on applicants for housing, on the

basis of race and color" {id. at ^ 2), because "[e]mpirical evidence shows that nationally,

and in New York State, blanket bans on eligibility, based on criminal history, result in the

denial of housing opportunities at a disproportionate rate for African Americans and

minorities" {id. at ]f 32). Because the statistical racial disparity that Plaintiff relies on is

directly related to Defendants' policy of excluding a person with a felony conviction from

renting at Defendants' property. Plaintiff has plausibly alleged a disparate impact claim

under the FHA. See Meyer v. Bear Road Assoc., 124 F. App'x 686, 689 (2d Cir. 2005)

(holding the plaintiffs properly established a claim of disparate impact because the

complaint alleged that defendants' rental pricing policy led to under-representation of

families with children); Gashi v. Grubb & Ellis Prop. Mgmt. Servs., Inc., No. 3:09-CV-

1037(JCH),2010 WL 2977143, at * 1 (D. Conn. July 21, 2010)(holding the plaintiffs had

properly established a prima facie case of disparate impact because they alleged that

defendants' policy had a disproportionate impact on families with children); see also Sams

V. Ga West Gate, LLC,No. CV 415-282, 2017 WL 436281, at *5 (S.D. Ga. Jan. 30, 2017)

(holding the plaintiffs had properly alleged a disparate impact claim against the defendants'

                                             -7-
criminal history policy which barred from residency individuals with criminal

convictions); Alexander v. Edgewood Mgmt. Corp., No. 15-01140 (RCL), 2016 WL

5957673, at *2-3 (D.D.C. July 25, 2016)(holding the plaintiff alleged a valid disparate

impact claim because he alleged that the defendants' policy of rejecting rental applicants

based on their criminal history had a disparate impact on a protected class).

       Defendants argue that dismissal is mandated as a matter of law because Plaintiffs

housing application was denied on March 31, 2016, before the HUD Guidance Document

was issued on April 4, 2016.' (Dkt. 14 at 7). Therefore, Defendants argue, "housing

providers such as Defendants were not required to conduct an individualized assessment

of applicants with criminal records until April 2016." {Id. at 8).

       When Congress has "explicitly left a gap for an agency to fill, there is an express

delegation of authority to the agency to elucidate a specific provision of the statute by

regulation." Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843-44

(1984). "[A]ny ensuing regulation is binding in the courts unless procedurally defective,

arbitrary or capricious in substance, or manifestly contrary to the statute," as long as the

agency's exercise of authority is constitutional. United States v. Mead Corp., 533 U.S.

218,227(2001). However,"agencies charged with applying a statute necessarily make all

sorts of interpretive choices," not all of which are legally binding. Id.




'      Defendants also argue that the Amended Complaint relies on the HUD Guidance
Document to support Plaintiffs claims. (Dkt. 14 at 5-7). While the Amended Complaint
references the HUD Guidance Document (Dkt. 6 at         36-40, 47), the cause of action
alleged by Plaintiff under federal law is based on the FHA, not the HUD Guidance
Document. (Dkt.6 at 9).
                                            -8-
       "The Administrative Procedure Act (A?A) establishes the procedures federal

administrative agencies use for 'rule making,' defined as the process of 'formulating,

amending, or repealing a rule.'" Perez v. Mortg. Bankers Ass'n, 135 S. Ct. 1199, 1200

(2015)(quoting 5 U.S.C. § 551(5)). One type of rule, a legislative rule, is issued through

notice-and-comment rulemaking,see 5 U.S.C. §§ 553(b)-(c), and has the "force and effect

of law," Chrysler Corp. v. Brown, 441 U.S. 281, 302-03 (1979). The second kind, an

interpretive rule, "do[es] not require notice-and-comment rulemaking," is "issued ... to

advise the public of the agency's construction of the statutes and rules which it

administers," and "do[es] not have the force and effect oflaw." Shalala v. Guernsey Mem 7

Hosp., 514 U.S. 87, 99(1995). "In this [CJircuit, we have stated that legislative rules are

those that create new law, right[s], or duties, in what amounts to a legislative act.

Interpretive rules, on the other hand, do not create rights, but merely clarify an existing

statute or regulation." N.Y.S. Elec. & Gas Corp. v. Saranac Power Partners, L.P., 267

F.3d 128, 131 (2d Cir. 2001).

       Defendants assume, without any justification, that the HUD Guidance Document is

a legislative rule. To the contrary, the Court finds that the HUD Guidance Document was

at most an interpretive rule. HUD's Office of General Counsel issued the Guidance

Document after promulgating a regulation in 2013, 24 C.F.R. § 100.500, and after the

Supreme Court's 2015 Inclusive Communities Project ruling upholding that regulation.

{See Dkt. 8-2 at 6 n.10-11). The HUD Guidance Document merely clarifies HUD's

position about how 24 C.F.R § 100.500 applies to "Fair Housing Act cases in which a

housing provider justifies an adverse housing action—such as a reftisal to rent or renew a
lease—based on an individual's criminal history"(Dkt. 8-2 at 5); it does not have the force

and effect of law itself. Additionally, the HUD Guidance Document refers to itself as just

that, "guidance," numerous times throughout the document including in the title of the

document itself{id.), and it was not promulgated via notice-and-comment rulemaking. By

contrast, 24 C.F.R. § 100.500 is a regulation implemented using notice-and-comment

rulemaking and was upheld by the Supreme Court, making it a legislative rule that carries

the force and effect of law. This regulation allows for disparate impact claims under the

FHA and was established in 2013—^well before the denial ofPlaintiffs rental application.

       As a result. Plaintiff has alleged a valid disparate impact claim under the FHA and

its regulations and dismissal is not warranted.

III.   State Law Claim


       Defendants argue that they did not violate N.Y. Exec. Law § 296(5) because New

York State law was not modified until the April 20 DHCR Opinion Letter and August 8

DHCR Opinion Letter were issued, and Plaintiffs rental application was denied before the

issuance of those letters. (Dkt. 8-1 at 8).

       N.Y. Exec. Law § 296(5) is part ofthe New York State Human Rights Law, which

is administered by the New York State Division ofHuman Rights. N.Y. Exec. Law § 295;

see Versailles Realty Co. v. N.Y.S. Div. ofHous. and Cmty. Renewal, 76 N.Y.2d 325, 328

(1990) ("[T]he Legislature may establish administrative agencies to accomplish its

purposes and such agencies may be given the power to adopt rules and regulations to

advance the purpose for which they were created. The regulations so adopted, if

reasonable, have the force and effect of law."). The documents Defendants rely on were

                                              - 10-
issued by DHCR,an agency entirely separate from the Division of Human Rights and not

vested with the power to administer the New York State Human Rights Law. DHCR is

instead vested with the power to administer other statutes, such as the New York Public

Housing Law. See, e.g., N.Y. Pub. Hous. Law § 14 (vesting DHCR with the power to

administer the N.Y. Pub. Hous. Law); Rent Stabilization Ass'n ofN.Y.C., Inc. v. Higgins,

83 N.Y.2d 156, 165 (1993) ("The legislature in 1983 designated DHCR the sole

administrative agency to administer the regulation ofresidential rents under the rent control

and rent stabilization statutes, and in 1985 additionally granted DHCR authority to amend

the Rent Stabilization Code."(quotation omitted)). Therefore, ifthe DHCR documents did

indeed modify state law as Defendants claim, then they modified regulations issued under

statutes that DHCR has the authority to administer, which do not include the basis for

Plaintiffs state law claim—^the New York State Human Rights Law.^

       N.Y. Exec. Law § 296(5) has been in place since 1991, well before the alleged

conduct at issue in the instant matter. 1991 N.Y. Sess. Laws Ch. 368 (McKinney). The

standards relevant to Plaintiffs claims of discrimination under the NYSHRL "parallel

those applicable under the FHA." Lynn v. Village ofPomona,212 F. App'x 38,40 n.2(2d

Cir. 2007);       e.g., Okolie v. Paikoff 589 F. Supp. 2d 204, 221 (E.D.N.Y. 2008)



^      The language in the DHCR Opinion Letters supports the conclusion that they only
refer to modifications of New York state regulations for state-subsidized housing. {See,
e.g., Dkt. 8-2 at 16("In September 2015,the Governor accepted recommendations ... one
of which was the adoption of individualized guidance and review in New York-financed
housing."(emphasis added)); id. at 20("I reviewed[DHCR]'s Guide ...for Applying New
York State's Anti-Discrimination Policies When Assessing Applicants for State-Funded
Housing Who Have Criminal Convictions....)).
                                           -11 -
(dismissing the plaintiffs state law claim "for the same reasons" the FHA claim was

dismissed because "[c]laims of discrimination under [N.Y. Exec. Law § 296(5)]... are

analyzed under the same framework as is used for the FHA"); Haber v. ASN 50th St. LLC,

847 F. Supp. 2d 578, 588 & n.5 (S.D.N.Y. 2012)("[N.Y. Exec. Law § 296(5)] housing

discrimination claims are analyzed under the same standard as claims made under the

FHA."). "We have consistently held that the standards for recovery under the New York

Human Rights Law are in nearly all instances identical to ... federal law." Margerum v.

City ofBuffalo, 24 N.Y.3d 721, 731 (2015); see Saint-Jean v. Emigrant Mortg. Co., 50 F.

Supp. 3d 300, 318-20 (E.D.N.Y. 2014)(holding the plaintiffs alleged viable disparate

impact claims under the FHA and New York State law); see also De La Fuente v. Sherry

Netherland, Inc., No. 17 Civ. 4759(PAE),2018 WL 1597649, at *6-7(S.D.N.Y. Mar. 27,

2018)(holding that the plaintiff adequately alleged a disparate treatment claim under the

FHA and, consequently, under N.Y. Exec. Law § 296(5)).

       As a result. Plaintiff has plausibly alleged a violation of the N.Y. Exec. Law

§ 296(5), and Defendants' motion to dismiss must be denied.

                                    CONCLUSION


      For the foregoing reasons. Defendants' motion to dismiss(Dkt. 8)is denied.

      SO ORDERED.




                                                 ELIZA]^TH>?TOI
                                                       itates District Judge
Dated: January 25, 2019
       Rochester, New York

                                         - 12-
